Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the examiners reasons for allowance:

In addition to the remarks filed 11/11/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole.  Specifically, the combination of learning a plurality of commands and any respective parameters associated therewith for the command line interface application based on the web service providing the respective command and the any respective parameters associated therewith to the command line interface application with validating a command and each of one or more corresponding parameters received for the command line interface application based on the learned commands and respective parameters with providing the validated command  without a corresponding parameter to the command line interface application with providing the validated parameters individually to the command line interface application, wherein a validated parameter of the one or more validated parameters is provided to the command line interface application for each indication for more input received from the command line interface application in response to the web service providing a prior item, wherein the prior item includes one of the validated command and a previously provided validated parameter and providing, by the web service, a successful indication to an originator of the command in response to receiving 
At best the prior arts of record, specifically, Maciel et al. (US 20200110695 A1 hereinafter Maciel) teaches a module that discovers commands (learns) includes subcommands and arguments (parameters) from online or app for a Command line (CLI) (see Fig. 4 and ¶26, ¶34). Maciel further teaches parses and tests for valid commands (see Fig. 6 ¶35 and ¶52). Sawal et al. (US 20170109356 A1 hereinafter Sawal) teaches a rest style web service (see ¶35)
Newly cited art Demulder; Timothy et al. (US 20180198839 A1) teaches a rest web service connected to a server that validates requests and invokes cli commands (see ¶53). Subramaniam (US 20130275596 A1) teaches post launch web service validation with a cli management.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record.
Claims 2-7, 9-14 and 16-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 11/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143